Citation Nr: 1209370	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  10-08 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  

2.  Entitlement to an increased rating for residuals of left ankle Achilles tendon trauma (claimed as left ankle condition), evaluated as 10 percent disabling from February 6, 2008, and 20 percent disabling since June 16, 2010.  

3.  Entitlement to an increased rating for chronic right knee strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for chronic left knee strain, evaluated as 10 percent disabling from February 6, 2008, to September 14, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.K.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2009 decisions rendered by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Veteran withdrew appeals as to issues 2-4 above.  


FINDINGS OF FACT

1.  The Veteran served aboard the U.S.S. Bon Homme Richard, an aircraft carrier which operated offshore of the Republic of Vietnam.  His duties did not include duty or visitation in Vietnam.  

2.  The weight of the probative evidence is against a finding that the Veteran was exposed to herbicide agents while serving aboard the U.S.S. Bon Homme Richard.  

3.  Diabetes mellitus, type II, was first manifested many years after service and is not shown to be etiologically related to the Veteran's active military service.

4.  In January 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to an increased rating for residuals of left ankle Achilles tendon trauma (claimed as left ankle condition), evaluated as 10 percent disabling from February 6, 2008, and 20 percent disabling since June 16, 2010.

5.  In January 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to an increased rating for chronic right knee strain, currently evaluated as 10 percent disabling.  

6.  In January 2012, prior to the promulgation of a decision in the appeal and on the record at the hearing, the Board received a request from the appellant to withdraw the appeal of the issue of entitlement to an increased rating for chronic left knee strain, evaluated as 10 percent disabling from February 6, 2008, to September 14, 2009.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1110, 1112, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2.  The criteria for withdrawal of the substantive appeal for an increased rating for residuals of left ankle Achilles tendon trauma (claimed as left ankle condition), evaluated as 10 percent disabling from February 6, 2008, and 20 percent disabling since June 16, 2010 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal of the substantive appeal for an increased rating for chronic right knee strain, currently evaluated as 10 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal of the substantive appeal for an increased rating for chronic left knee strain, currently evaluated as 10 percent disabling from February 6, 2008, to September 14, 2009 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a September 2008 letter.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in January 2012.  In addition, the RO has obtained service treatment and personnel records and identified VA and private outpatient treatment records.  Social Security Administration disability determination records have been obtained.  In addition, the RO attempted to verify the Veteran's exposure to herbicides by requesting information from the National Personnel Records Center (NPRC), the U.S. Army and Joint Services Records Research Center (JSSRC), and by obtaining deck logs from the U.S.S. Bon Homme Richard (CVA-31).  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claim.  However, the Board finds that the evidence, which reveals that he was not treated for the claimed disability during service, had a normal service separation examination, and since there is no suggestion of an association between diabetes mellitus and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issue addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.



II.  Background and Analysis

The Veteran contends that he was exposed to herbicides while working as an ordinance handler in service aboard the aircraft carrier U.S.S. Bon Homme Richard (CVA 31).  He contends that he put herbicides onto planes and was exposed to leaking containers containing herbicides while serving in the U. S. Navy.  (See Transcript at 3-4.)  While he served during the Vietnam War, he does not allege that his duties required visitation to the mainland of Vietnam.  (Transcript at 12.)  In addition, he does not allege that he had symptoms of diabetes mellitus or was diagnosed with diabetes mellitus in the military service.  Rather, he reports that he was not diagnosed with diabetes mellitus until 2003.  (Transcript at 6.)  

His service buddy, L. K., also testified that the chemical drums were constantly leaking and that they had to walk through the liquid.  He reported that the liquid would "eat off the sole of your boondockers."  (Transcript at 8.)  He believed the liquid was Agent Orange.  

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2011). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

Here, the Veteran's DD-214 reflects that he served in the Navy.  His decorations include the Vietnam Campaign Medal and the Vietnam Service Medal.  His service personnel records reflect a three month period of duty aboard the U.S.S. John Hancock in 1967 as a mess cook.  They also show that served aboard the U.S.S. Bon Homme Richard (CVA-31) in 1968 and 1969 as an ordinance handler.  His service treatment records do not include any findings of diabetes mellitus or diabetes-related symptoms.  

Deck logs from the U.S.S. Bon Homme Richard (CVA-31) were obtained.  They show service in the blue water of Vietnam but do not show that the ship docked in Vietnam.  They do not show that the ship carried herbicide agents, including Agent Orange.  

VA treatment records include findings of "newly diagnosed diabetes mellitus" in December 2006.  

In a May 2009 Memorandum, the JSSRC stated:

1.  In the course of its research efforts, the JSRRC has reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  

2.  To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

3.  Therefore, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agent while service aboard a Navy or Coast Guard ship during the Vietnam era. 

In March 2010, the NPRC reviewed the Veteran's service records but found "no conclusive proof of in-country service."  

The Board has reviewed all the available data and found the U.S.S Bon Homme Richard (CVA-31) is an aircraft carrier whose history shows numerous tours of duty in the offshore waters of Vietnam but no indication of docking or having personnel disembark in Vietnam.  In addition, the receipt of the Vietnam Campaign or Vietnam Service medal is not evidence that the Veteran set foot in Vietnam.  

As the Veteran did not set foot in the Republic of Vietnam, the presumption of exposure to Agent Orange in service is not applicable.  In addition, the official records review has found no evidence to support his allegation that he was exposed to Agent Orange while serving aboard the ship.  The Board has considered the Veteran's and his service buddy's statements that he was exposed to herbicides but does not find such reports credible.  In short, while the Board does not doubt that the Veteran saw leaking barrels of liquid while aboard the Navy vessel, the Veteran and his service buddy have not demonstrated any expertise to conclude that the liquid was an herbicide agent, to include Agent Orange.  Rather, the Board assigns greater probative weight to the findings of the JSSRC who researched the use of herbicide agents on Navy vessels but found no evidence that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Accordingly, the Board finds that the Veteran was not exposed to herbicide agents, to include Agent Orange.  

The evidence does not indicate the Veteran had diabetes mellitus in service.  There is no evidence of diabetes mellitus within one year of service separation.  Rather, the evidence does not reveal a diagnosis of diabetes mellitus until many decades after separation from service.  Moreover, there is no competent or credible lay or medical evidence indicating that the Veteran's currently diagnosed diabetes mellitus is related to service. 

For all the reasons set forth below, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus and it must be denied. 

III.  Issues Withdrawn on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2012.  During the hearing, he indicated that he wanted to withdraw the issues of entitlement to an increased rating for residuals of left ankle Achilles tendon trauma, an increased rating for chronic right knee strain, and an increased rating for chronic left knee strain.  

Therefore, as the appellant has withdrawn the appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.  


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.   

The appeal of the claim for an increased rating for residuals of left ankle Achilles tendon trauma (claimed as left ankle condition), evaluated as 10 percent disabling from February 6, 2008, and 20 percent disabling since June 16, 2010, is dismissed.  

The appeal of the claim for an increased rating for chronic right knee strain, currently evaluated as 10 percent disabling is dismissed.  

The appeal of the claim for an increased rating for chronic left knee strain, currently evaluated as 10 percent disabling from February 6, 2008, to September 14, 2009, is dismissed.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


